NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

LAURIE TIMMONS and                               )
LAURA'S SECRET,                                  )
                                                 )
              Petitioners,                       )
                                                 )
v.                                               )      Case No. 2D18-5016
                                                 )
                                                 )
ROBERT L. GRIER, SHAUNA GRIER,                   )
COURAGEOUS CAT, INC., FLORIDA                    )
RENOVATION, LLC. AND FRANCE                      )
CRUISING CORPORATION,                            )
                                                 )
              Respondents.                       )
                                                 )

Opinion filed July 12, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Sarasota County; Thomas Krug,
Judge.

Christopher M. Sierra of Sierra Law Firm,
Saint Petersburg, for Petitioners.

Melinda Delpech of Band Law Group,
Sarasota, for Respondent Robert L. Grier.

Philip J. Schipani of Schipani & Norman, P.A.
of Sarasota, for Respondent Shauna Grier.

No appearance for remaining Respondents.

PER CURIAM.


              Denied.


KHOUZAM, C.J., and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.